DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 
Response to Amendment
The Amendment filed 05/19/2021 has been entered. Claims 1 and 5-6 have been amended. Claims 3-4, 7 and 10-22 have been canceled. Claims 1-2, 5-6, 8-9 and 23-27 are allowed in this application. 

Response to Arguments
Applicant's arguments filed 05/19/2021, have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-2, 5-6, 8-9 and 23-27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter 1 and 23:  
Fukumoto and Takagi, does not teach “the illumination assembly is arranged to transmit light through an angled wall of the first right-angle prism so as to generate total internal reflection (TIR) within the first right-angle prism, the illumination light” thereby projecting a glint in the VP at a location relative to the location on the TVS touched by the touch probe.
The following is a statement of reasons for the indication of allowable subject matter 8:  
The closest prior art, Fukumoto and Takagi, does not teach touching the fiducial with the probe to establish an alignment point, and recording a position of the probe by a touch probe motion controller as POSITIONPROBEALIGNED; translating the touch probe and camera so that the camera is aligned to view the fiducial over the TVS and recording the position of the touch probe as POSITIONCAMERAALIGNED; and computing offset spacing as difference between POSITIONCAMERAALIGNED and POSITIONPROBEALIGNED. 
None of the prior art teach or fairly suggest the above mentioned limitations in combination with the other limitation of Claim(s) 1, 8 and 23. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claim(s) 2, 5-6, 9 and 24-27 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 8 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419